              Case 2:19-cv-01764-RSL Document 93 Filed 07/20/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      ROLAND MA,
                                                                  NO. C19-1764RSL
 9
                            Plaintiff,

10
                     v.                                           CERTIFICATION

11
      CITY OF SEATTLE, et al.,

12
                            Defendants.

13
            On July 2, 2020, the above-captioned matter was dismissed because the allegations of the
14
     second amended complaint (as supplemented by the proposed allegations against Detective
15

16   Sandbeck) did not give rise to a plausible inference that the office engaged in unlawful activity,

17   that any of the conduct alleged was the result of a municipal policy or practice, or that plaintiff is
18   entitled to relief under any of the claims asserted. Plaintiff has now appealed the dismissal. This
19
     matter is again before the Court to determine whether in forma pauperis status should be
20
     permitted on appeal. Dkt. # 92.
21
            Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if
22

23   the trial court certifies in writing that it is not taken in good faith.” For purposes of this statute,

24   “good faith” is generally established “by the presentation of any issue that is not plainly
25   frivolous.” Ellis v. United States, 356 U.S. 674 (1958). Having again reviewed the allegations of
26
     the second amended complaint and the motion to further amend, the Court finds that plaintiff’s
27

28   CERTIFICATION - 1
              Case 2:19-cv-01764-RSL Document 93 Filed 07/20/20 Page 2 of 2



 1   claims are frivolous and this appeal is not taken in good faith.
 2

 3
            Dated this 20th day of July, 2020.
 4

 5
                                                 A
                                                 Robert S. Lasnik
 6                                               United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   CERTIFICATION - 2
